In the

        United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 14‐3187 
UNITED STATES OF AMERICA, 
                                                       Plaintiff‐Appellee, 

                                     v. 

RICHARD GEORGE MARTIN, 
                                                   Defendant‐Appellant. 
                        ____________________ 

            Appeal from the United States District Court for the 
                        Central District of Illinois 
             No. 11‐CR‐10084‐001 — Michael M. Mihm, Judge. 
                        ____________________ 

    ARGUED SEPTEMBER 9, 2015 — DECIDED NOVEMBER 10, 2015 
                  ____________________ 

       Before EASTERBROOK, KANNE, and WILLIAMS, Circuit Judg‐
es. 
    KANNE,  Circuit  Judge.  In  August  2010,  Normal,  Illinois, 
police  attached  a  battery‐powered,  global‐positioning‐
system device (“GPS”) to the Lincoln sedan belonging to De‐
fendant‐Appellant  Richard  George  Martin.  Martin  was  a 
suspected drug trafficker, and the GPS was being used in an 
effort  to  monitor  his  movements.  The  police  attached  the 
GPS  without  seeking  a  warrant  or  consulting  legal  counsel 
2                                                      No. 14‐3187 

regarding  the  constitutionality  of  this  investigative  tech‐
nique. Again, without seeking a warrant or legal advice, the 
police attached a new GPS to the Lincoln on three more oc‐
casions, after the device failed or detached. The GPS tracking 
assisted  police  in  identifying  locations  Martin  used  for  his 
drug‐trafficking operations, which later led to a search war‐
rant, seizure of evidence, and indictment.  
    Prior to Martin’s trial, the Supreme Court held that the at‐
tachment  of  a  GPS  to  a  vehicle  and  its  subsequent  use  to 
track a vehicle’s movements constitutes a “search” under the 
Fourth Amendment. United States v. Jones, 132 S. Ct. 945, 949 
(2012).  Relying  on  Jones,  Martin  moved  to  suppress  the  evi‐
dence  seized  as  a  result  of  the  GPS  tracking.  The  district 
court  denied  Martin’s  motion  and  found  that  our  binding 
precedent  in  2010  permitted  the  police’s  warrantless  use  of 
the  GPS.  Martin  was  later  convicted  on  one  count  of  drug 
trafficking  and  sentenced  to  a  mandatory  term  of  life  im‐
prisonment  pursuant  to  21  U.S.C.  § 841(b)(1)(A).  Martin 
challenges  both  the  district  court’s  denial  of  his  motion  to 
suppress and his sentence. Finding no error with either deci‐
sion, we affirm. 
                        I.   BACKGROUND 
    The Normal police investigation into Martin’s drug traf‐
ficking began in August 2010. On August 9, 2010, a confiden‐
tial informant identified Martin as a past supplier of cocaine 
and marijuana. The next day, the Normal police and an FBI 
agent coordinated a controlled buy between the confidential 
informant  and  Martin  in  a  Target  store  parking  lot.  Martin 
provided  the  informant  about  two  ounces  of  cocaine  in  ex‐
change for $2,200.  Martin  arrived at the controlled buy in  a 
Lincoln sedan. An earlier “trash rip”—the practice of taking 
No. 14‐3187                                                                   3 

trash  from the  curb  of  a  suspected  drug‐trafficking  location 
to  search  for  evidence—connected  Martin  to  a  Broadway 
Place address known for drug trafficking and two other loca‐
tions,  including  a  Browne  Court  address.  It  was  at  the 
Browne Court address that police observed the same Lincoln 
parked.   
    On August  19,  Normal police used a magnet  to attach  a 
battery‐powered GPS to Martin’s Lincoln, which was parked 
on a public way near the Broadway Place address. Over the 
next  fifty‐five  days,  Normal  police  would  have  to  attach  a 
new  GPS  three  times due  to  detachments  or  dead  batteries. 
Each time police waited until Martin’s Lincoln was on a pub‐
lic way to install the GPS. During this period, police did not 
consult  with  in‐house  counsel  or  prosecutors  regarding  the 
constitutionality of this investigative technique.  
    An analysis of the GPS data by an FBI agent assisting the 
investigation  revealed  that  while  the  Lincoln  primarily  re‐
mained at the Broadway Place address, it made twenty‐eight 
trips  to  the  Browne  Court  location  during  the  observation 
period  for  an  average  of  thirty  minutes.  The  GPS  analysis 
also indicated Martin’s Lincoln had traveled to a storage unit 
on  Olympia  Drive.  Up  to  that  point,  no  other  evidence  had 
linked  the  Olympia  Drive  location  to  Martin.  Police  subse‐
quently  went  to  the  storage  unit  with  a  certified  narcotics 
detection  dog  who,  after  sniffing  outside  the  storage  unit, 
indicated a presence of illegal drugs.1 


                                                 
1 Martin does not challenge on appeal the use of a drug‐sniffing dog out‐

side his storage unit, even though he challenged its use there and at the 
Browne  Court  location  before  the  district  court.  In  his  motion  to  sup‐
                                                                  (continued…) 
4                                                                                                       No. 14‐3187 

    The GPS was detached from the Lincoln for good on Oc‐
tober  12,  the  same  day  police  executed  search  warrants  for 
the Broadway, Browne, and Olympia locations. All told, the 
GPS  sent  data  tracking  Martin’s  Lincoln  for  just  over  forty‐
five  days.  Despite  the  GPS’s  extensive  use  in  the  investiga‐
tion, there is no reference to the multiple GPS installations in 
the  affidavit made in support of the search warrants,  nor is 
there  any  discussion  of  the  same  in  any  contemporaneous 
police  reports  in  the  record.  There  is,  however,  extensive 
discussion  in  the  search  warrant  affidavit  of  multiple  trash 
rips,  open‐air  dog  sniffs,  surveillance,  the  controlled  buy, 
and other investigative steps.  
     Normal police, an FBI agent, and a McLean County Sher‐
iff’s  deputy  performed  the  searches,  which  yielded  83.8 
grams of cocaine, 894 grams of marijuana, plastic bags used 
for drug packaging, a scale, a vacuum sealer, and $73,313.57, 
more than $50,331.57 of which came from the Olympia Drive 
location. Martin was arrested the same day.   
   In  September  2011,  a  federal  grand  jury  returned  a  one‐
count  indictment  against  Martin  and  three  other  co‐
defendants  for  conspiracy  with  intent  to  distribute  more 
than five kilograms of cocaine and fifty kilograms of mariju‐
                                                                                                                                  
(…continued) 
press,  he  relied  on  Florida  v.  Jardines,  133  S.  Ct.  1409  (2013),  which  held 
that  the  use  of  drug‐sniffing  dogs  on  a  home’s  curtilage  constituted  a 
“search”  within  the  meaning  of  the  Fourth  Amendment.  The  district 
court denied the motion, finding Martin lacked standing to challenge the 
Browne Court “search” because he did not have a subjective expectation 
of privacy there and that the open air sniff at the Olympia Drive location 
was  not  a  “search”  because  it  did  not  occur  on  the  storage  unit’s  curti‐
lage. 
No. 14‐3187                                                               5 

ana. See 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), 841(b)(1)(B). 
Almost  two  years  later,  a  superseding  indictment  was  re‐
turned on the same count but expanding the time period of 
the conspiracy by two years.  

    In January 2012, the Supreme Court decided Jones, which 
held  that  installation  of  GPS  on  a  vehicle  and  subsequent 
GPS tracking constituted a Fourth Amendment “search.” 132 
S. Ct. at 949. Relying on Jones, Martin filed a motion to sup‐
press  evidence  “RE  GPS”  in  May  2013,  seeking  to  exclude 
any evidence seized as a result of GPS tracking from his trial. 
He argued that the fifty‐five days of GPS tracking without a 
warrant  was  an  “illegal  search  and  seizure”  that  violated 
“his legitimate expectation of privacy.”2 (Def.’s Mot. to Sup‐
press Evidence Re GPS at 2.) At the September 23, 2013 evi‐
dentiary hearing, Martin established that the Normal police 
officers responsible for installing the GPS had not obtained a 
warrant prior to the GPS installations and subsequent track‐
ing or sought legal advice regarding whether these activities 
constituted a “search” under the Fourth Amendment. It was 
also established that the officers had not referenced the GPS 
installations or removal in their reports and were unaware of 
any department policies, procedures, or regulations relating 
to GPS tracking.   
    The  district  court  denied  Martin’s  motion  to  suppress. 
While  the  district  court  recognized  that  Jones  made  GPS  in‐
stallation  and  subsequent  tracking  a  “search”  under  the 

                                                 
2 Martin incorrectly stated in his motion that the GPS tracking had lasted 

fifty‐five days when in fact it had only been tracking Martin’s Lincoln for 
just over forty‐five days.  
6                                                           No. 14‐3187 

Fourth Amendment, it concluded that United States v. Garcia, 
474  F.3d  994  (7th  Cir.  2007),  was  the  controlling  law  at  the 
time  and  authorized  the  officers’  investigative  tactics.  De‐
spite  ruling for the Government,  the  district court  observed 
the following about the Normal police officers’ failure to de‐
tail their GPS installations in their reports:  
       I  will  tell  you,  I  am  not  happy—perhaps  itʹs  clear 
       from  my  questions.  Iʹm  very  unhappy  about  the 
       fact  that  neither  one  of  these  officers  made  any 
       mention in any report of when they installed these 
       devices  or  changed  them.  This  is  the  type  of  thing 
       even without a change in the law that could easily 
       be  expected  to  lead  to  disputes  or  contentions  in 
       court;  so,  the  idea  that, well,  there  wasnʹt  any per‐
       ceived  need  to  include  this  in  the  report,  Iʹm  very 
       troubled by that. And perhaps it even has a little bit 
       of effect on my assessment of their credibility. 
(Supp. Tr. 105:21‐106:7.)  
    In December 2013, a jury convicted Martin of conspiracy 
to  distribute  and  possession  with  intent  to  distribute  more 
than five kilograms of cocaine and fifty kilograms of mariju‐
ana. Prior to trial and pursuant to 21 U.S.C. § 851, the  Gov‐
ernment  filed  a  notice  of  intent  to  seek  enhanced  penalties 
under  21  U.S.C.  § 841(b)  in  which  it  listed  four  of  Martin’s 
previous felony drug convictions. After trial but before sen‐
tencing,  Martin  opposed  the  Government’s  notice  on  the 
grounds  that  the  mandatory  life  prison  term  required  by 
§ 841(b)  violated  the  Eighth  Amendment’s  prohibition 
against  cruel  and  unusual  punishment  and  that  § 851(e)’s 
time limitation violated due process. On September 23, 2014, 
the  district  court  denied  Martin’s  objections  and  sentenced 
him to a mandatory term of life in prison without parole.  
No. 14‐3187                                                           7 

                           II. ANALYSIS  
    Martin  attacks  both  the  district  court’s  denial  of  his  mo‐
tion to suppress and his sentence. He contends that the evi‐
dence  seized  as  a  result  of  the  warrantless  GPS  tracking 
should be suppressed as fruits of an illegal “search” and that 
the exclusionary rule should apply because police acted with 
reckless  disregard  of  the  Fourth  Amendment  by  failing  to 
determine the legality of their then‐legal “search.” Agreeing 
that  the  life  sentence  imposed  by  the  district  court  was  re‐
quired  by  statute,  Martin  only  argues  the  mandatory  life 
sentence required by § 841(b) is unconstitutional.  
    A. Martin’s Motion To Suppress  
    We  review  the  denial  of  a  motion  to  suppress  under  a 
dual  standard  of  review  with  factual  findings  reviewed  for 
clear  error  and  legal  conclusions  reviewed  de  novo.  United 
States  v.  Kelly,  772  F.3d  1072,  1077  (7th  Cir.  2014);  United 
States v. Freeman, 691 F.3d 893, 899 (7th Cir. 2012).  
     The  Fourth  Amendment  provides  for  “[t]he  right  of  the 
people to be secure in their persons, houses, papers, and ef‐
fects,  against  unreasonable  searches  and  seizures.”  U.S. 
Const.  amend.  IV.  It,  however,  “contains  no  provision  ex‐
pressly precluding the use of evidence obtained in violation 
of  its  commands.”  United  States  v.  Leon,  468  U.S.  897,  906 
(1984). The illegal search and its fruits “work no new Fourth 
Amendment  wrong,”  as  the  constitutional  harm  is  the  un‐
lawful  search  itself.  United  States  v.  Calandra,  414  U.S.  338, 
354 (1974). To “compel respect for the constitutional guaran‐
ty” then, the Supreme Court fashioned the exclusionary rule. 
Davis  v.  United  States,  131  S.  Ct.  2419,  2426  (2011)  (citation 
and  quotation  marks  omitted).  The  rule  is  not  a  “personal 
8                                                         No. 14‐3187 

constitutional right,”Calandra,  414 U.S.  at  348,  and  its  appli‐
cation  “exacts  a  heavy  toll  on  both  the  judicial  system  and 
society  at large,” as its effect often “is  to suppress the  truth 
and  set  the  criminal  loose  in  the  community  without  pun‐
ishment.” Davis, 131 S.Ct. at 2427. Because its use must out‐
weigh its heavy social costs, Herring v. United States, 555 U.S. 
135,  141  (2009),  the  exclusionary  rule  has  been  limited  to 
serve  the  purpose  of  deterring  official  misconduct  and  is 
generally only applied “[w]hen the police exhibit deliberate, 
reckless,  or  grossly  negligent  disregard  for  Fourth  Amend‐
ment rights,” Davis, 131 S. Ct. at 2427 (citation and quotation 
marks omitted).  
     Because  of  these  competing  interests,  several  situations 
exist in which the exclusionary rule does not apply, includ‐
ing “when the police conduct a search in objectively reason‐
able reliance on binding judicial precedent.” Davis, 131 S. Ct. 
at  2428.  Referred  to  as  the  “good‐faith  exception”  in  Davis, 
id. at 2429, we have applied this principle in refusing to sup‐
press evidence seized as a result of warrantless GPS installa‐
tion  and  tracking, United States v. Brown, 744 F.3d 474,  477–
78  (7th  Cir.  2014),  and  believe  it  applies  here.  In  Brown,  we 
concluded  that  “binding  appellate  precedent”  would  have 
authorized officers in 2006 to install a GPS on a vehicle and 
collect its data without a warrant. Id. at 478. There, we relied 
on  two  Supreme  Court  cases,  as  we  had  not  yet  decided 
whether GPS installation and subsequent monitoring consti‐
tuted  a  Fourth  Amendment  “search.”  Id.  at  477–78  (citing 
United States v. Knotts, 460 U.S. 276 (1983) and United States v. 
Karo,  468  U.S.  705  (1984)).  We  did,  however,  recognize  that 
our decision in United States v. Garcia, 474 F.3d 994 (7th Cir. 
2007), “established that installation of a GPS device, and the 
No. 14‐3187                                                               9 

use  of  the  location  data  it  produces”  are  not  Fourth 
Amendment “searches.” Brown, 744 F.3d at 476–77. 
     Neither  party  disputes,  nor  could  they,  that  at  the  time 
officers attached the GPS and tracked Martin’s Lincoln, their 
actions  were  not  considered  a  “search”  within  the  Fourth 
Amendment and that after Jones, they were. Instead, Martin 
argues the district court misapplied the exclusionary rule by 
failing to find “good faith” on the officers’ part or actual reli‐
ance  by  them  on  “binding  appellate  precedent.”  According 
to Martin, the officers should have attempted to determine if 
their conduct was lawful in order to avoid application of the 
exclusionary  rule;  otherwise,  their  actions  amount  to  bad 
faith and demonstrate the type of reckless disregard that jus‐
tifies the use of the exclusionary rule and its deterrent effect. 
For support, he directs us to the officers’ failure to determine 
whether their conduct comported with then‐existing Fourth 
Amendment precedent—either by researching the law them‐
selves or by consulting with legal counsel or superiors.3 Mar‐
tin  also  points  to  the  absence  of  Normal  police  department 
policies, procedures, or regulations regarding the lawfulness 
of GPS installation and tracking as further evidence of reck‐
lessness. That binding appellant precedent approved the of‐
ficers’ warrantless GPS installation and subsequent monitor‐
ing  here  is  of  no  moment,  Martin  argues,  because  the  Gov‐
ernment  should  not  “benefit[]  from  a  fortuitous  coinci‐
dence.” (Appellant’s Reply Br. at 1.)  

                                                 
3 Despite Martin’s contentions, it is unclear from the hearing testimony if 

the officers consulted with a superior regarding their decision to install a 
GPS. (Supp. Tr. 93:6–25.) Because our decision does not turn on this fact, 
we need not resolve the uncertainty.  
10                                                            No. 14‐3187 

     We  disagree.  The  Government  does  get  the  benefit  of  a 
“fortuitous  coincidence”  on  these  facts.  The  standard  set 
forth in Davis is an objective one that does not invite “‘feder‐
al  courts  on  an  expedition  into  the  minds  of  police  offic‐
ers[,]’”  a  foray  that  “‘would  produce  a  grave  and  fruitless 
misallocation of judicial resources.’” Leon, 468 U.S. at 922 n. 
23 (quoting Massachussetts v. Painten, 389 U.S. 560, 565 (1968) 
(White,  J.,  dissenting));  see  also  Illinois  v.  Krull,  480  U.S.  340, 
355 (1987) (“As we emphasized in Leon, the standard of rea‐
sonableness we adopt is an objective one; the standard does 
not turn on the subjective good faith of individual officers.”). 
Rather, it asks if the searches were “conducted in objectively 
reasonable  reliance  on  binding  appellate  precedent.”  Davis, 
131 S. Ct. at 2423–24 (emphasis added). In other words, this 
standard seeks to answer the “objectively ascertainable ques‐
tion”  of  “whether  a  reasonably  well  trained  officer  would 
have  known  that  the  search  was  illegal  in  light”  of  binding 
appellate  precedent.  Herring,  555  U.S.  at  145  (quotation 
marks  and  citation  omitted).  Here,  “a  reasonably  well 
trained  officer”  in  2010  would  have  known  that  Garcia  per‐
mitted him or her to attach a GPS device to Martin’s Lincoln 
and monitor it without having to seek a warrant. The “sub‐
jective  awareness”  of  the  officers  here  is  irrelevant.  See  id. 
Also  irrelevant  is  whether  the  officers  had  any  training  on 
Garcia’s holding  or if they consulted  legal counsel or prose‐
cutors  regarding  the  legality  of  their  GPS  installation  and 
subsequent tracking.  
    That is not to say that the actions or inactions of the po‐
lice will never factor into the exclusionary rule analysis. The 
Court has made clear that “[t]o trigger the exclusionary rule, 
police conduct must be sufficiently deliberate that exclusion 
can meaningfully deter it, and sufficiently culpable that such 
No. 14‐3187                                                            11 

deterrence  is  worth  the  price  paid  by  the  justice  system.” 
Herring, 555 U.S. at 144. The words “deliberate” and “culpa‐
ble” imply that under some circumstances, we must under‐
take  an  objective  measure  of  the  police’s  conduct.  See  id.  at 
143–44  (collecting  cases  where  an  analysis  of  police’s  con‐
duct lead to an application of the exclusionary rule).   
    Indeed,  under  our  facts,  had  the  law  regarding  GPS  in‐
stallation  and  tracking  not  been  settled,  there  would  have 
been a question as to whether the police’s conduct here was 
“deliberate,  reckless,  or  grossly  negligent”  enough  to  war‐
rant application of the exclusionary rule. Davis, 131 S. Ct. at 
2427–28.  Police  here  provided  detailed  summaries  in  con‐
temporaneous  reports  and  the  search  warrant  affidavit  of 
their  investigative activities,  including trash rips,  controlled 
buys, and surveillance.  
    But in this otherwise detailed reporting, the police omit‐
ted  any  reference  to  the  four  separate  GPS  installations. 
These omissions troubled the district court and beg the ques‐
tion of whether the “reasonably trained officer” would omit 
such investigative activities from his or her reports and affi‐
davit.  Omitting  such  key  facts  may  under  certain  circum‐
stances  justify  the  use  of  the  exclusionary  rule.  See  United 
States v. Glover, 755 F.3d 811, 820 (7th Cir. 2014) (stating that 
“[a]n officerʹs omission from the probable cause affidavit of 
known  and  substantial  adverse  information  about  the  in‐
formantʹs credibility is sufficient to support a reasonable in‐
ference of recklessness” and reversing district court’s denial 
of a hearing under Franks v. Delaware, 438 U.S. 154 (1978)).  
   This situation is not one of them. Rather, our situation is 
akin  to  a  legal  impossibility,  i.e.  even  if  the  police  here  had 
exhibited  sufficient  recklessness  through  their  actions,  we 
12                                                           No. 14‐3187 

would  still  refrain  from  applying  the  exclusionary  rule  be‐
cause  warrantless  GPS  installation  and  subsequent  tracking 
were authorized by our precedent. 
    Martin  attempts  to  support  his  position  that  there  must 
be affirmative evidence of “good faith” or actual reliance by 
directing  us  to  the  cases  where  we  have  applied  Davis’s 
holding.  According  to  Martin,  there  was  evidence  in  these 
cases that the police had acted without recklessness or gross 
negligence. He notes that in Brown, police believed their in‐
stallation  of  a  GPS  tracking  device  on  a  vehicle  with  the 
owner’s  consent  was  the  same  as  asking  an  informant  to 
wear a concealed recording device, 744 F.3d at 476, and that 
in  United  States  v.  Gutierrez,  760  F.3d  750  (7th  Cir.  2014),  a 
prosecutor  instructed  the  police  to  conduct  the  warrantless 
search  at  issue,  id.  at  752.  As  for  United  States  v.  Taylor,  776 
F.3d 513 (7th Cir. 2014), he highlights that a deputy prosecu‐
tor  sought  authority  from  the  court  to  attach  a  GPS  device 
before the warrantless search occurred. Id. at 514. From these 
cases,  he  concludes  that  we  have  only  refused  to  apply  the 
exclusionary rule where police “did not act recklessly, delib‐
erately, or with gross negligence because they acted in good 
faith reliance on the belief that the law permitted their con‐
duct.” (Appellant’s Br. at 18 (emphasis original).)  
   Martin  misinterprets  the  holdings  of  these  cases.  Our 
analysis and holding in these cases turned on whether bind‐
ing  appellate  precedent  authorized  the  police’s  conduct  in 
each situation, not the facts Martin calls to our attention. See 
Taylor,  776  F.3d  at  517–19;  Gutierrez,  760  F.3d  at  754–57; 
Brown, 744 F.3d at 476–78. So too did our decision in United 
States v. Gary, 790 F.3d 704 (7th Cir. 2015), where we rejected 
an argument similar to the one Martin advances. There, the 
No. 14‐3187                                                         13 

defendant  argued  there  was  no  evidence  that  police  relied 
on binding appellate precedent when they searched defend‐
ant’s phone after an arrest without a warrant. Id. at 711. This 
search occurred five years before the Supreme Court issued 
its decision in Riley v. California, 134 S. Ct. 2473 (2014), which 
held a warrantless search of a cell phone is an impermissible 
search  incident  to  arrest.  Id.  at  705.  Finding  no  evidence  of 
culpable conduct on the police’s part and that our precedent 
permitted  the  police’s  activities,  we  held  “[o]bjectively,  the 
officerʹs  search  of  the  cell  phone  was  lawful  under  then‐
binding precedent,” and therefore, the district court properly 
denied the motion to suppress. Id. at 711. 
    Also fatal to Martin’s position is that the facts of Davis it‐
self do not support his strained interpretation. In Davis, the 
police performed a warrantless vehicle search, after arresting 
the driver for operating while intoxicated and the passenger 
for providing a false name. 131 S. Ct. at 2425. At the time of 
the search, the Supreme Court had not yet decided Arizona v. 
Gant, 556 U.S. 332 (2009), which no longer permitted the type 
of  search  that  occurred  in  Davis.  Id.  at  2426.  When  it  oc‐
curred, however, that search was authorized by binding ap‐
pellate precedent. Id. at 2426. There is no suggestion in Davis 
that  the  police  actually  relied  upon  that  binding  appellate 
precedent  prior  to  searching  the  vehicle.  There  are  also  no 
facts suggesting police consulted with legal counsel or pros‐
ecutors  regarding  the  legality  of  their  search  or  received 
training on the same topic. If we were to accept Martin’s in‐
vitation here then, we would be grafting on a requirement to 
Davis’s  holding  for  the  Government  to  demonstrate  actual 
reliance or “good faith.” We decline Martin’s invitation and 
find that the district court did not err by denying the motion 
to suppress. 
14                                                        No. 14‐3187 

      B. Martin’s Constitutional Challenge To His Sentence 
     Martin argues his mandatory life sentence under § 841(b) 
violates his Eighth Amendment protection against cruel and 
unusual  punishment.  While  we  review  constitutional  chal‐
lenges  to sentences  de novo, United  States  v. Figueroa–Espana, 
511 F.3d 696, 705 (7th Cir. 2007), we do not need to reach the 
issue  here.  Martin  acknowledges  that  we  have  held  that 
Harmelin v. Michigan, 501 U.S. 957 (1991), controls such ques‐
tions  and  forecloses  any  challenge  to  Martin’s  mandatory 
minimum  sentence  under  § 841(b).  See,  e.g.,  United  States  v. 
Ousley, 698 F.3d 972, 974–76 (7th Cir. 2012). That is why Mar‐
tin concedes that he only challenges his sentence to preserve 
it  for  a  possible  appeal  to  the  Supreme  Court. As  such,  we 
decline  to  revisit  our  previous  holdings  today  and  overrule 
the Supreme Court. See Grayson v. Schuler, 666 F.3d 450, 453 
(7th  Cir.  2012)  (“[W]eʹre  not  supposed  to  declare  a  decision 
by  the  Supreme  Court  overruled  unless  the  Court  makes 
clear  that  the  case  has  been  overruled,  even  if  weʹre  confi‐
dent that the Court would overrule it if the occasion present‐
ed  itself.”)  (citation  omitted).  Therefore,  we  find  the  district 
court  did  not  err  in  sentencing  Martin  to  a  mandatory  life 
sentence under § 841(b). 
                         III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.